The plaintiff invokes in support of his motion the rule announced in Spaulding v. Mayo, 81 N.H. 85, 86, and approved in LaMarre v. LaMarre,84 N.H. 553 and Vidal v. Errol, 86 N.H. 585, that "The general finding for the plaintiff includes a finding of all the special facts necessary to sustain it . . . unless it appears from the special findings that that is not the case."
The present case falls within the exception noted. Even if it can be said that the special findings are not actually inconsistent with the general findings, it appears that the trial court either has ignored the obvious legal and factual implications of the special facts found or has based his general findings on them. Hatch v. Hillsgrove, 83 N.H. 91, 98; Hening's Digest, p. 1250. See also Sonabend v. Charron, 86 N.H. 386, 388.
Former result affirmed.
WOODBURY and PAGE, JJ., did not sit: the others concurred.